          Case 4:20-cv-00745-KGB Document 6 Filed 01/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BARRY PRATT, JR.                                                                       PLAINTIFF
ADC #103822

v.                               Case No. 4:20-cv-00745-KGB

PERRY, et al.                                                                       DEFENDANTS


                                              ORDER

       Plaintiff Barry Pratt, Jr., an inmate at the Tucker Unit of the Arkansas Department of

Corrections, filed a pro se complaint on June 15, 2020 (Dkt. No. 2). On September 15, 2020, the

Court denied as incomplete Mr. Pratt’s application to proceed in forma pauperis (Dkt. Nos. 1, 3).

The September 15, 2020 Order directed Mr. Pratt to either (1) pay the $400.00 filing fee in full or

(2) file a properly completed application to proceed in forma pauperis within 30 days, or by

Thursday, October 15, 2020 (Id.). Mr. Pratt was advised that, if he failed to do so timely, this case

would be dismissed without prejudice. Local Rule 5.5(c)(2) of the United States District Court for

the Eastern and Western Districts of Arkansas (“If any communication from the Court to a pro se

plaintiff is not responded to within thirty (30) days, the case may be dismissed without prejudice.”).

A copy of the Court’s September 15, 2020 Order was mailed to Mr. Pratt at his address of record

along with an in forma pauperis application, but the envelopes were returned as undeliverable

(Dkt. Nos. 4, 5).

       As of the date of this Order, Mr. Pratt has not complied with the Court’s Order of

September 15, 2020, and the time for doing so has passed. Further, Mr. Pratt has not updated his

address with the Court as required by Local Rule 5.5(c)(2). Accordingly, this case is dismissed
          Case 4:20-cv-00745-KGB Document 6 Filed 01/25/21 Page 2 of 2




without prejudice. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal would not be taken in good faith.

       So ordered this 25th day of January, 2021.


                                                        _____________________________
                                                        Kristine G. Baker
                                                        United States District Judge




                                               2
